Citation Nr: 0718046	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-44 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for a head injury.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart condition.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
kidney condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the veteran's claims of 
entitlement to service connection for Hepatitis C and a head 
injury.  The RO furthermore indicated in the rating decision 
that service connection for heart and kidney conditions could 
not be established either directly or as secondary to 
Hepatitis C.  The veteran perfected a timely appeal of these 
determinations to the Board.

The issues of entitlement to service connection for a head 
injury, entitlement to compensation under 38 U.S.C.A. § 1151 
for a heart condition, and entitlement to compensation under 
38 U.S.C.A. § 1151 for a kidney condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

Hepatitis C is not related to the veteran's period of 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  38 
U.S.C.A. §§ 105, 1110, 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.301, 3.303, 3.358, 3.800 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a June 2003 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
his risk factors for Hepatitis C, that he tell VA about any 
additional information or evidence that the veteran wanted VA 
to obtain, and that he send VA necessary evidence as soon as 
possible.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006, and his claim was readjudicated in 
November 2006.  As such, any notice deficiencies related to 
the rating or effective date were subsequently remedied.  
Thus, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, post service private 
medical treatment records, VA medical records, the veteran's 
testimony at his January 2006 RO hearing, and written 
statements from the veteran and his representative are 
associated with the claims file.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for hepatitis C.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A disability that is a result of the person's own willful 
misconduct or abuse of alcohol or drugs is not compensable.  
38 U.S.C.A. § 1110.  An injury or disease incurred during 
active service is not deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The qualifying disability or death must not be the result of 
the claimant's willful misconduct.  38 U.S.C.A. § 1151; 38 
C.F.R. §§ 3.358, 3.800.  "Willful misconduct" is an act 
involving conscious wrongdoing or known prohibited action.  
Willful misconduct involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances does not per se constitute 
willful misconduct.  Willful misconduct is not determinative 
unless it is the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  See 
38 C.F.R. § 3.301 (d); see also 38 U.S.C.A. § 105(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

In the instant case, the veteran's service medical records 
are negative for any indication of hepatitis C, or any liver 
problems.  On separation examination in July 1974, no liver 
abnormality was noted, the veteran was noted to have a normal 
abdomen and viscera examination, and the veteran indicated on 
report of medical history that he did not have and had never 
had stomach, liver, or intestinal trouble, and that he did 
not have and had never had jaundice or hepatitis.  The 
veteran's July 1974 separation examination indicates, 
however, that the veteran was an abuser of opiates.  The 
veteran's service records also indicate that the veteran was 
using heroin in service.

Private medical records dated from January 2003 to May 2003 
and from February 2004 to September 2005, as well as VA 
medical treatment records dated from March 2001 to August 
2004, reflect that the veteran currently receives treatment 
for hepatitis C.  Private medical treatment records dated in 
January 2003 note that the veteran was first diagnosed with 
hepatitis C in October of 2001.  They furthermore note that 
in 1987 the veteran had an accident involving a piece of 
metal in his liver, which was taken out.  VA medical records 
indicate a diagnosis of hepatitis C as early as July 2001, 
and, on August 2006 VA examination report of medical history, 
it was noted that hepatitis C was diagnosed in 1998.

The medical evidence is negative for any indication, in the 
form of a medical opinion or otherwise, that the veteran's 
hepatitis C is etiologically related to his period of 
service.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for hepatitis C.  The veteran's service medical 
records are completely negative for any indication of 
hepatitis C or a liver condition.  Also, the earliest 
diagnosis or indication of hepatitis C was over 20 years 
after the veteran's separation from service.  Furthermore, 
there is no medical opinion or other competent medical 
evidence of record suggesting any relationship between the 
veteran's current hepatitis C condition and his period of 
service.  In short, the record is negative for any indication 
that the veteran's hepatitis C is related to his period of 
service.

To the extent that the veteran's use of heroin in service 
indicates that hepatitis C may have been incurred through in-
service drug use, the Board notes that such drug usage would 
be considered willful misconduct, and would thus preclude 
service connection on that basis.

Accordingly, service connection for hepatitis C is not 
warranted.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

For the following reasons, the issues of entitlement to 
service connection for a head injury and entitlement to 
compensation under 38 U.S.C.A. § 1151 for a heart condition 
and kidney condition must be remanded.

First, the Board notes that in its March 2004 rating 
decision, the RO denied the veteran's claim for head injury 
in part because there was no evidence showing the presence of 
the veteran's claimed current disability.  Subsequent to the 
RO's November 2006 Supplemental Statement of the Case, the RO 
received additional evidence pertinent to the veteran's head 
injury claim in the form of an August 2006 VA examination 
diagnosing the veteran with anxiety, which is the disability 
the veteran claimed as a residual of his in-service head 
injury.  The evidence was not accompanied by the veteran's 
waiver of initial RO review, and the RO did not readjudicate 
the veteran's claim prior to certifying the appeal to the 
Board in April 2007.  Therefore, this matter must be remanded 
for RO readjudication of the veteran's claim for head injury.  
See generally, 38 C.F.R. § 20.1304; Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).

Second, with respect to the veteran's 38 U.S.C.A. § 1151 
claims, the Board notes that, in his May 2003 claim, the 
veteran asserted that Dr. P. diagnosed the veteran's heart 
and kidney problems as arising from "over medication" for 
hepatitis C treatments, that VA attempted to obtain treatment 
records from Dr. P., but that a July 2003 note indicates that 
there were no reports or notes available from Dr. P..  
However, an April 2006 note from the veteran's private 
physician, Dr. G., indicates that the drugs that the veteran 
was receiving from VA for his hepatitis C could suppress the 
immune system, allowing the veteran to contract the bacterial 
infection and sepsis that caused his heart and kidney 
problems.

Furthermore, on August 2006 VA examination, the veteran was 
diagnosed as having ischemic coronary artery disease and 
chronic renal insufficiency due to multiple organ failure 
from drug interaction to interferon treatment.  The August 
2006 VA examiner opined that it was at least as likely as not 
that the veteran had a reaction to the interferon injection, 
that after the second interferon injection the veteran 
developed hypothermia, sepsis, acute respiratory distress 
syndrome, with respiratory failure and multiorgan failure, 
and eventually renal failure and myocardial infarction, and 
that it was at least as likely at it was not that acute renal 
failure and myocardial infarction were secondary to the same 
drug reaction to interferon.  However, while expressing that 
the veteran's treatment at a VA facility was likely the cause 
of the veteran's heart and kidney problems, the VA examiner 
did not express an opinion as to whether the proximate cause 
of the veteran's heart and kidney problems was carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of the VA in furnishing 
hospital care, medical or surgical treatment, or examination.  
See 38 U.S.C.A. § 1151(a)(1).

Thus, although a causal relationship between VA treatment and 
the veteran's claimed disabilities has been shown in the 
medical evidence, a determination must be made by a medical 
expert as to fault on the part of the VA in providing the 
veteran's hepatitis C treatment, and as to whether the 
veteran's heart and kidney problems resulting from such 
treatment were reasonably foreseeable events.


Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should arrange for the 
veteran's claims folder to be reviewed 
by the examiner who prepared the August 
2006 VA genitourinary examination 
report (or a suitable substitute if 
that examiner is unavailable), and 
request that he or she prepare an 
addendum addressing the existence of 
any fault on the part of VA in 
providing treatment that likely led to 
the veteran's heart and kidney 
problems.  The veteran's claims file, 
which is to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner, and the 
examiner should specifically indicate 
in the examination report that the 
claims file has been reviewed.  Based 
on his or her review of the case, the 
examiner should provide an opinion as 
to whether the proximate cause of the 
veteran's heart and kidney problems was 
either (1) carelessness, negligence, 
lack of proper skill, error in 
judgment, or a similar instance of 
fault on the part of the VA in 
furnishing hospital care, medical or 
surgical treatment, or examination, or 
(2) an event not reasonably 
foreseeable.  The examiner should 
specifically make a finding as to 
whether or not VA failed to exercise 
the degree of care that would be 
expected of a reasonable health care 
provider.  The veteran need not be re-
examined unless an examination is 
deemed necessary.  The examiner should 
set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


